Citation Nr: 0200698	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  94-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for an organic mood, 
personality and affective disorder with recurrent major 
depression.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a bilateral knee 
injury.

5.  Entitlement to service connection for impaired vision 
secondary to a head injury.

6.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the fifth digit of the right foot.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1978 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

REMAND

The Board's initial review of the claims file revealed that 
in his substantive appeal of September 1996, the veteran 
checked a box indicating that he wanted a BVA hearing at the 
local VA office.  A handwritten note which was apparently 
added to the appeal by the veteran's representative states 
that the veteran did not want a BVA hearing at that time and 
wanted a local hearing first.  A local hearing was 
subsequently held in July 1998, and the hearing officer 
confirmed the previous decisions.  

The Board found that it was unclear whether the veteran was 
satisfied with only the local hearing which was held in July 
1998, or whether he instead still desired a hearing before a 
Member of the Board.  The Board wrote to the veteran in 
November 2001 and requested that he clarify whether or not he 
still desired a hearing before a Member of the Board.  In the 
letter, it was stated that "If you do not respond within 30 
days of the date of this letter, we will assume that you 
still want a hearing before a member of the Board at the 
regional office and we will make arrangements to have your 
case remanded for such a hearing."  More than 30 days have 
passed since the Board sent that letter, but no response from 
the veteran has been received.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




